DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/6/22 has been entered.

Response to Amendment

Applicant's Amendment and Response filed 6/6/2022 has been entered and made of record. This application contains 12 pending claims. 
Claims 1, 12 and 14 have been amended.
Claims 4-6 have been cancelled.
This necessitated a new ground(s) of rejection presented in this Office action as stated below:

Response to Arguments
Applicant's arguments filed 6/6/22 have been fully considered but they are not persuasive. 
Applicant’s argued that the newly amendment overcome the current prior arts.
However FR3049064 shows the power supply always connected to a branch with a plurality of LEDs, thus the power supply always provide power even to the defective LEDs.

	Claim Rejections - 35 USC § 102
	
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8-10, 12 and 14-15 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by FR3049064.

Regarding to claim 1, FR3049064 discloses an automobile lighting unit (100) comprising a lighting device (120s) provided with one or more organic light emitting diode (OLED) light sources (120), said one or more OLED light sources comprising one or more light emitting areas each of which is associated to an organic light emitting diode (OLED) pixel or an organic light emitting diode (OLED) segment (fig. 2 shows the source 120 comprises a plurality of OLEDs, a broadest reasonable interpretation each OLED is associate with a pixel), characterized in that the automobile lighting unit comprises electronic means (110) configured to: 
control an OLED light source by means of a pilot signal (P1) (p8, lines 1-2 and fig. 2 disclose 110 to provide a power supply signal 10 being a pilot signal to control 120s), which has a trailing edge (F2) wherein the pilot signal (P1) varies between a high value (Vmax) and a low value (Vmin) (“the steps of supplying and interrupting the supply form part of a step of supplying said branch by pulse-width modulation” therefore it would has necessitated that the signal 10 had a rising, and trailing edge) , 
determine an electrical quantity (VS) (step 30) indicative of the electrical behavior of said OLED light source during a measurement time interval (toff) (the residual electric voltage Voff after switching off at the terminals of the branch of LEDs is measured using means for measuring the electric voltage per se known in the art. The instant at which the measurement takes place is a few milliseconds after the switch-off time t. The measurement is for example carried out 10 or 20 milliseconds 20 after switching off) subsequent to said trailing edge (F2) of said pilot signal (P1) (pg. 6, lines 16-20), 
determine a failure condition which is indicative of a dead area state in a light emitting area of said OLED light source on the basis of said electrical quantity (VS) (pg. 6 lines 26-34 disclose to detect short circuit “Generation of a warning signal indicating the presence of at least one light source having an at least partial short-circuit as a function of the measurement of the residual electric voltage”), and
wherein in said dead area state (when the light function of the vehicle to which the branch participates is extinguished), the one or more light emitting areas of the OLED light source remain off and do not emit light (defective), even when the OLED light source is supplied with said pilot signal (P1) (fig. 2 shows the pilot signal from 110 continuously supply to a branch LEDs 120 to detect the failure of LEDS thus the light source remain off and do not emit light, even when the OLED light source is supplied with said pilot signal).

Regarding to claim 12, FR3049064 discloses an operating method for an electronic lighting device (120s) comprised in a lighting unit (1) (100) provided with at least one organic light emitting diode (OLED) light source (120s); 
said at least one OLED light source (120s) comprises one or more light emitting areas each of which is associated to an organic light emitting diode (OLED) pixel (fig. 2 shows the source 120 comprises a plurality of OLEDs, a broadest reasonable interpretation each OLED is associate with a pixel) or an organic light emitting diode (OLED) segment;
said method being characterized in that it comprises the steps of: 
controlling said OLED light source (120) by means of a pilot signal (P1) (p8, lines 1-2 and fig. 2 disclose 110 to provide a power supply signal 10 being a pilot signal to control 120s), which has a trailing edge (F2) wherein the pilot signal (P1) varies between a high value (Vmax) and a low value (Vmin) (“the steps of supplying and interrupting the supply form part of a step of supplying said branch by pulse-width modulation” therefore it would has necessitated that the signal 10 had a rising, and trailing edge), 
determining an electrical quantity (VS) indicative of the electrical behavior of said OLED light source during a measurement time interval (toff) subsequent to said trailing edge (F3) of said pilot signal (P1) (the residual electric voltage Voff after switching off at the terminals of the branch of LEDs is measured using means for measuring the electric voltage per se known in the art. The instant at which the measurement takes place is a few milliseconds after the switch-off time t. The measurement is for example carried out 10 or 20 milliseconds 20 after switching off), and
determining a failure condition which is indicative of a dead area state in a light emitting area of said OLED light source on the basis of said electrical quantity (VS) (pg 6 lines 26-34 disclose to detect short circuit),
wherein in said dead area state (when the light function of the vehicle to which the branch participates is extinguished), the one or more light emitting areas of the OLED light source remain off and do not emit light (defective), even when the OLED light source is supplied with said pilot signal (P1) (fig. 2 shows the pilot signal from 110 continuously supply to a branch LEDs 120 to detect the failure of LEDS thus the light source remain off and do not emit light, even when the OLED light source is supplied with said pilot signal).

Regarding to claim 14, FR3049064 discloses a vehicle lighting device (120s) provided with one or more organic light emitting diode (OLED) light sources (120), said one or more OLED light sources comprising one or more light emitting areas each of which is associated to an organic light emitting diode (OLED) pixel (fig. 2 shows the source 120 comprises a plurality of OLEDs, a broadest reasonable interpretation each OLED is associate with a pixel) or an organic light emitting diode (OLED) segment characterized in that it comprises electronic means (110) configured to: 
control an OLED light source (120) by means of a pilot signal (P1) (p8, lines 1-2 and fig. 2 disclose 110 to provide a power supply signal 10 being a pilot signal to control 120s) which has a trailing edge (F2) wherein the pilot signal (P1) varies between a high value (Vmax) and a low value (Vmin) (“the steps of supplying and interrupting the supply form part of a step of supplying said branch by pulse-width modulation” therefore it would has necessitated that the signal 10 had a rising, and trailing edge), 
determine an electrical quantity (VS) indicative of the electrical behavior of said OLED light source during a measurement time interval (toff) (the residual electric voltage Voff after switching off at the terminals of the branch of LEDs is measured using means for measuring the electric voltage per se known in the art. The instant at which the measurement takes place is a few milliseconds after the switch-off time t. The measurement is for example carried out 10 or 20 milliseconds 20 after switching off) subsequent to said trailing edge (F2) of said pilot signal (P1) (pg. 6, lines 16-20), 
determined a failure condition which is indicative of a dead area state in a light emitting area of said OLED light source based on said electrical quantity (VS) (pg 6 lines 26-34 disclose to detect short circuit “Generation of a warning signal indicating the presence of at least one light source having an at least partial short-circuit as a function of the measurement of the residual electric voltage”),
wherein in said dead area state (when the light function of the vehicle to which the branch participates is extinguished), the one or more light emitting areas of the OLED light source remain off and do not emit light (defective), even when the OLED light source is supplied with said pilot signal (P1) (fig. 2 shows the pilot signal from 110 continuously supply to a branch LEDs 120 to detect the failure of LEDS thus the light source remain off and do not emit light, even when the OLED light source is supplied with said pilot signal). 
 
Regarding to claims 3 and 15, FR3049064 discloses the automobile lighting unit according to claims 1 and 14 respectively, wherein: 
said pilot signal (P1) comprises a PWM signal (“step of supplying said branch by pulse-width modulation”), 
said measurement time interval (toff) following said trailing edge (F2) is the OFF time interval of said PWM signal (the residual electric voltage Voff after switching off at the terminals of the branch of LEDs is measured using means for measuring the electric voltage per se known in the art. The instant at which the measurement takes place is a few milliseconds after the switch-off time t. The measurement is for example carried out 10 or 20 milliseconds 20 after switching off), 
said electrical quantity comprises the voltage (VS) measured across said OLED light source during said OFF time interval (toff) of said PWM signal (the residual electric voltage Voff after switching off). 


Regarding to claim 8, FR3049064 discloses the automobile lighting unit according to claim 1, wherein said electronic means comprise an electronic measuring device designed to measure the voltage (VS) of the OLED light source during said measurement time interval (toff), and an electronic processing device which determines a failure condition indicative of the presence of said dead area state, based on said voltage (VS) and a reference voltage threshold (Vint) (The method comprises the following steps: - supplying said branch with electric current using means for controlling the electric power supply to the light sources; - cut the power supply to said branch at time t. The method is remarkable in that it further comprises the steps of: measuring the residual electric voltage Voff after switching off at the terminals of said branch using means for measuring the electric voltage.

Regarding to claim 9, FR3049064 discloses the automobile lighting unit according to claim 8 wherein a failure condition of the OLED source indicating the presence of the dead area state in one or more OLED light emitting areas is determined when said voltage (VS) does not meet a predefined condition with said voltage threshold (Vint) (intact branch with 7.599V and defective branch with 3.001v). 

Regarding to claim 10, FR3049064 discloses the automobile lighting unit according to claim 9, wherein said failure condition of the OLED light source indicating the presence of the dead area state in one or more OLED light emitting areas is determined when said voltage (VS) is lower than the voltage threshold (Vint) (intact branch with 7.599V and defective branch with 3.001v). 

Claims 2 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over FR3049064 to claims 1 and 12 respectively above, and further in view of Koo (US 20170048935, hereinafter Koo).

Regarding to claims 2 and 13, FR3049064 discloses the automobile lighting unit according to claims 1 and 12 respectively, except wherein said pilot signal (P1) is a voltage signal comprising at least a square/rectangular waveform; said electrical quantity indicative of the electrical behavior of the OLED light source is the voltage (VS) of the OLED light source. 
Koo disclose the LED driving and control circuit where the LEDs are driven by Vin (fig. 5 shows Vin is a square pulse) and the output of LEDs is Vsense which has level corresponding to Vs (paragraph 0067) and fig. 3 shows Vs.
Therefore at the time before the effective filing date, it would be obvious to a POSITA to incorporate the apparatus of Koo into FR3049064 in view of Carlen in order to block the current flowing in the plurality of LEDs by controlling an operating voltage of the current control circuit based on the sensing voltage (paragraph 0009 of Koo)


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over FR3049064 as applied to claim 2 above, and further in view of Atkins (US 20090322800, hereinafter Atkins).

Regarding to claim 7, FR3049064 discloses the automobile lighting unit according to claim 2.
FR3049064 discloses a PWM however FR3049064 does not discloses wherein said PWM pilot signal has a frequency between about 100 hertz and about 500 hertz. 
Paragraph 0178 of Atkins discloses the PWM frequency 300 Hz.
Therefore at the time before the effective filing date, it would be obvious to a POSITA to incorporate Atkins into FR3049064 in view of Carlen in order to eliminate flicker in peripheral vision. 

Allowable Subject Matter
Claim 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: (see previous action).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T LE whose telephone number is (571)270-5818. The examiner can normally be reached M to F, 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SON T LE/           Primary Examiner, Art Unit 2863